In a matrimonial action, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 17, 1985, as denied her motion to vacate a demand for specified items sought in the defendant’s bill of particulars.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Special Term properly exercised its discretion in directing the plaintiff to respond to certain items contained in the demand for a bill of particulars (see, CPLR 3041; Lasini v Lasini, 111 AD2d 907; Frederick v Frederick, 92 AD2d 1058; Anonymous v Anonymous, 71 AD2d 209; 1 Foster and Freed, Law and the Family § 5:30). If the plaintiff is unable to provide precise dates and locations with respect to the items contained in the defendant’s demand for a bill of particulars, she shall provide approximations of the information sought to the best of her ability. Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.